Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

PIERO V. MELLITS
2906 Blueberry Lane
Bowie, MD 20715

Plaintiff,

v. Case No.:

 

MCLAREN ENGINEERING GROUP
131 West 35" Street, 4'" Floor
New York, NY 10001

Defendant.

Nest” pe ee ee ame Nome mee” See ame” ema” “nme”

 

COMPLAINT

Plaintiff, Piero E. Mellits, by way of his attorney, Morris E. Fischer, Esq., hereby states
the following complaint, on information and belief formed after reasonable inquiry under the
circumstances, against Defendant, McLaren Engineering Group. Plaintiff states the following in
support of his Complaint:

PARTIES

I. Plaintiff Piero E. Mellits (“Plaintiff”) was employed as Director of Graduate Medical

Education by Defendant, McLaren Engineering Group. (“Defendant” or “McLaren”).
2. Defendant McLaren is located in the State of New York.

3. Defendant McLaren does business in the State of New York.
10.

ll.

12.

13.

14.

15.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 2 of 8

JURISDICTION

4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims arising
under federal law, ie., 42 U.S.C. § 2000(e) et. seq. and the Age Discrimination
Employment Act of 1967, as amended, 29 U.S.C. § 621, et. seq. as well as pursuant to
New York State Executive Law § 296.

5. At all times relevant to this case, Defendant has been an “employer” as defined by 42
U.S.C. § 2000e(b).

CONDITIONS PRECEDENT
On or about October 17, 2019, Plaintiff filed a complaint with the EEOC alleging
unlawful age discrimination by Defendant.
More than 180 days have passed since the filing of Plaintiff's EEOC complaint.
The EEOC issued a 90 day right to sue letter to Plaintiff on or about June 2, 2021.

Plaintiff has exhausted all administrative remedies prior to this action.

FACTS
Plaintiff Mellits is currently 56 years old.
Plaintiff Mellits has well over 25 years of experience as a civil engineer.
Mellits worked for Defendant as a civil engineer.
Mellits worked for Defendant in McLaren’s Baltimore, Civil Division, located at 601 E.
Pratt Street, Suite 302, Baltimore, MD 21202.
Mellits was terminated on or about August 8, 2019.

The Defendant contended that the Plaintiff was terminated due to cash flow issues.
16.

17.

18.

19.

24.

25.

26.

27.

28.

29,

30.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 3 of 8

A company Vice President, Jeremy Billig, as an afterthought contended that Mr. Mellits
violated a company procedure regarding the issuance of draft proposals to clients.

More specifically Mr. Billig alleged that Mellits repeatedly transmitted draft proposals to
clients, thereby violating company policy on numerous occasions, despite being warned
by the company to cease this practice.

These aforesaid allegations are totally without merit.

Mellits had company authority to issue draft proposals to customers provided the
document stated “Draft Proposal” which he placed on the relevant proposals.

The company also accused him of violating confidentiality and non-compete agreements.
This allegation is also totally without merit.

The Plaintiff never violated any confidentiality agreements.

The Plaintiff never violated any non-compete agreements.

The Defendant alleged that Mellits failed to perform in accordance with company
standards and expectations.

The Defendant alleged that Mellits failed to meet specific performance goals.

The Defendant alleged that Mellits’ supervisors met with him on numerous occasions to
discuss his failure to meet performance goals.

The Defendant alleged that Mellits made verbal agreements with clients without
authorization from management and without informing management of such agreements.
The Defendant alleged that Mellits’ insubordinate conduct harmed Mclaren even after his
termination.

These aforesaid contentions are totally without basis and are untrue.

The Defendant contended that the Plaintiff resigned his employment.
31.

32.

33.

34.

35.

36.

37.

38.

39,

40.

41.

42.

43.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 4 of 8

That allegation is totally untrue.

Mr. Mellits brought over a number of his own customers when he was hired.
He serviced them throughout his time at McLaren.

The Defendant terminated the Plaintiff.

The Plaintiff did not resign.

At the time that Mellits was terminated, he was 54 years old.

Post Termination Activity

Following the Plaintiff's termination, McLaren agents wiped out whatever information he
had on his laptop.

They also removed all of his personal information from his laptop. Mr. Mellits spent four
days with the IT manager (Wilson) getting the files returned via dropbox after trying to
review each file.

McLaren stole information from the Plaintiff to attempt to secure the Plaintiff's clients.
Following the Plaintiffs termination, the Defendant continued to represent to a number
of its clients that Mr. Mellits was still employed by McLaren.

Additionally, McLaren had never discontinued Mr. Mellits’ McLaren email account until
sometime in 2021.

McLaren sent emails to third parties from Mellts’ account and McLaren misled these
third parties into believing that Mr. Mellits is still involved in their accounts.

On June 12, 2020, one of Mr. Mellits’ clients, from the National Association of

Residential Property Managers, set up a Zoom call to discuss a particular project.
45.

46.

47.

48.

49,

50.

51.

53.

34.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 5 of 8

When the Zoom call occurred, there was a general roll call of the individuals scheduled to
be on the call.

The name, “Rich McGill” was called out and this alarmed Mr. Mellits because Mr.
McGill is a McLaren employee.

The client later indicated that he had an incorrect email! address for Mr.

Mellits.

This is a prime example of McLaren using Mr. Mellits’ reputation to mislead clients into
believing that his expertise and experience is still involved in their projects.

The incident also undermines the Defendant’s allegations that the Plaintiff had all of
these aforementioned violations of company policy, unauthorized contracts and that he
misled clients.

In fact, it was McLaren who misled clients.

At the time of his termination, the Plaintiff was the oldest person in the Baltimore Civil
Division.

The individual who first replaced the Plaintiff was not hired, rather that person was
moved over from another office, a New Jersey office.

The individual that replaced that person in the New Jersey office was significantly
younger than the Plaintiff.

The Defendant could have moved the Plaintiff to a different office to save the Plaintiff's
job, but the Defendant didn’t.

The person who replaced the Plaintiff did so on a temporary basis.
55.

56.

57.

58.

59.

60.

él.

62.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 6 of 8

COUNTI
(Age Discrimination in Violation of the ADEA — 29 U.S.C. § 623)

Plaintiff adopts by reference the allegations contained in the previous paragraphs of this
Complaint as though restated here in their entirety.
The decision to terminate Plaintiff was motivated because of Plaintiff's age.
The decision to terminate Plaintiff was also made with the knowledge that doing so
would interfere with his rights protected under the ADEA, and thus would be in violation
of federal law.
Accordingly, Mellits’ termination from employment was an unlawful employment action
in violation of the ADEA, 29 U.S.C. § 623.
As a result of this unlawful employment action, Plaintiff has suffered damages, and
continues to suffer damages, including, but not limited to: lost wages, lost benefits,

compensatory and punitive damages.

COUNT IL
DISCRIMINATION BASED ON AGE

PER THE NEW YORK STATE EXECUTIVE LAW § 296

Plaintiff adopts and incorporates by reference all of the allegations set forth in the previous
paragraphs as if the same were fully set forth herein.

This action is brought pursuant to the New York State Executive Law § 296 for
employment discrimination on the basis of age.

The aforesaid discriminatory treatment by Defendant toward Plaintiff caused tangible harm

to Plaintiff in that they affected the terms, conditions and privileges of his employment.
63.

64.

65.

66.

67.

68.

69,

70.

TL.

72.

73.

Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 7 of 8

Other similarly situated employees not of Plaintiff's age group were not subject to the same
conditions of employment as Plaintiff.

A causal connection exists between Defendant’s actions toward Plaintiff and Plaintiff's
age.

Defendant’s aforementioned conduct reflects directly on a discriminatory attitude toward
Plaintiff.

The three aforesaid managers of the investigative teams were not subject to the same
conditions of employment as Plaintiff.

Defendant’s actions constituted a violation of the New York State Executive Law § 296
for employment discrimination.

As a result of the Defendant's discriminatory conduct, Plaintiff was placed on a PIP and
eventually terminated.

Defendant’s reasons for placing Plaintiff on a PIP were pretextual.

Defendant's reasons for terminating Plaintiff were pretextual.

The true reason for Defendant terminating Plaintiff was age discrimination.

As aresult of said discrimination, Plaintiff suffered compensatory and economic damages.
Plaintiff suffered physical and emotional injuries including shock, depression, anxiety and

other physical symptoms.

WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant in his favor,

and seeks the following relief:

A. Reimbursement for lost wages in the form of back pay;

B. Reimbursement for lost benefits;
Case 1:21-cv-07310-LGS Document1 Filed 08/31/21 Page 8 of 8

C. Pre-judgment interest on lost wages and lost benefits for the period of time from date

of termination to entry of judgment;

D. Compensatory damages for the losses flowing from the Defendant’s illegal

discrimination;

E. Punitive damages against the defendant; and,

F. All other relief as the Court deems fit.

URY DEMAND

Respectfullyubmitted,, —

ISI End

 

Morris E. Fischer, Esq.

Morris E. Fischer, LLC

8720 Georgia Avenue Suite 210
Silver Spring, MD 20910
301-328-7631 Office
301-328-7638 Fax

morris @ mfischerlaw.com
Attomey for Plaintiff

Plaintiff herein demands a jury for all issues to be tried in this case.

see
{S/ L—

Morris E. Fischer, Esq.

Morris E. Fischer, LLC

8720 Georgia Avenue Suite 210
Silver Spring, MD 20910
301-328-7631 Office
301-328-7638 Fax

 

. Attorney for Plaintiff
